Citation Nr: 1422819	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right lower extremity.  

2.  Entitlement to an effective date earlier than June 25, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left lower extremity.  

3.  Entitlement to an effective date earlier than June 25, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right upper extremity.  

4.  Entitlement to an effective date earlier than June 25, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left upper extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to September 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

1.  The Veteran filed for service connection for residuals of cold weather injury on October 22, 2008. 

2.  The Veteran was shown to have peripheral neuropathy of the bilateral upper and lower extremities at the time he filed for his claim in October 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right lower extremity are met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2013).

2.  The criteria for an effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left lower extremity are met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2013).

3.  The criteria for an effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right upper extremity are met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2013).

4.  The criteria for an effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left upper extremity are met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2011, prior to the October 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for earlier effective dates for the grants of service connection for peripheral neuropathy of the extremities arise from his disagreement with the effective date assigned following the grants of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to request evidence and argument in support of his claims.  He has declined to present testimony before a Veterans Law Judge.   Therefore, the duties to notify and assist have been met. 

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned June 25, 2010, for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He contends that the effective date should be October 22, 2008, when he filed for service connection for residuals of cold weather injury.  He also asserts that at that time he submitted evidence from Dr. T.B. showing that he had peripheral neuropathy.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2013). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 

On October 22, 2008, the Veteran initially filed for service connection for frostbite of the hands and feet.  In a May 2010 rating decision, the RO granted service connection for degenerative joint disease and cold injury residuals of the bilateral upper and lower extremities, effective October 22, 2008.  On June 25, 2010, the Veteran filed a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In an October 2011 rating decision, the RO, inter alia, granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to service-connected degenerative joint disease and cold injury residuals of the bilateral upper and lower extremities.  In granting service connection, the RO construed the Veteran's June 25, 2010, claim for a TDIU as a claim for an increase for his service-connected disabilities, and granted service connection for the various peripheral neuropathy finding that the disabilities were part and parcel of the his cold injury residuals.  

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that an effective date of October 22, 2008, is warranted for peripheral neuropathy of the bilateral upper and lower extremities.  When the Veteran filed for service connection in October 2008, he stated that he was seeking service connection for "frostbite of the hands and feet."  In support of his claim at that time, he submitted a May 2009 letter from Dr. T.B. noting neuropathy in the hands and feet which the Veteran had since service.  This letter was also cited by the December 2009 VA examiner whose examination report, noting diagnoses of cold injury with residual degenerative joint disease, was the basis of the May 2010 rating decision granting service connection for degenerative joint disease and residuals of cold injury.  Notably, in granting service connection for peripheral neuropathy in the October 2011 rating decision, the RO cited to Dr. T.B.'s May 2009 letter.  In filing for service connection for residuals of cold injury on October 22, 2008, the Veteran intended to file for all disabilities associated with his residuals of cold weather injury, which at that time included peripheral neuropathy of the bilateral lower and upper extremities.  As receipt of the claim in October 2008 is subsequent to the date he was shown to have peripheral neuropathy, October 22, 2008, is the effective date of the grant of service connection.  See supra 38 U.S.C.A. § 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2013). 









	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right lower extremity is allowed. 

An effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left lower extremity is allowed.

An effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the right upper extremity is allowed.

An effective date of October 22, 2008, for the grant of service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected degenerative joint disease and cold injury residuals of the left upper extremity is allowed.





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


